Citation Nr: 0910164	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.J.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active service 
from October 1968 to October 1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is in the record.


FINDINGS OF FACT

The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of the service-connected post-
traumatic stress disorder.


CONCLUSION OF LAW

Criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.18  (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter.  

Factual Background

The record shows that the Veteran has a 9th grade education.  
Following service discharge, he was employed full-time in the 
oil field until he was forced into medical leave due to 
physical disabilities.  The Veteran is in receipt of Social 
Security Administration (SSA) disability benefits. 

On post-traumatic stress disorder examination in June 2003, 
the examiner noted that the Veteran had significant symptoms 
of post-traumatic stress disorder after service discharge and 
until the 1980's, when his symptoms went into remission.  
Thereafter, his psychiatric condition began a distinct 
decline in 1990.  The Veteran was very isolative and 
experienced problems sleeping, to include nightmares.  The 
Veteran's mood was sad and his affect anxious.  The Veteran 
was tearful.  The Veteran would become tremulousness when 
recalling service combat experiences. The examiner diagnosed 
post-traumatic stress disorder and assigned a Global 
Assessment of Functioning (GAF) score of 45 to 50, which 
reflected significant acute symptoms of post-traumatic stress 
disorder and the psychological distress that accompanied 
these symptoms.  The examiner concluded that the Veteran had 
marked psychological and physiological reactivity with 
anxiety, sadness, palpitations, dyspnea, and diaphoresis.  
The examiner opined that given the stressors that confronted 
the Veteran, both medically and occupationally, his prognosis 
was stated as worrisome.  

In a witness statement received in April 2003, the Veteran's 
wife indicated that although the Veteran exhibited post-
traumatic stress disorder symptomatology after discharge from 
service, such as flashbacks, recently he had become depressed 
and easily irritated.  He was socially isolative and 
experienced sleep problems, to include nightmares about 
Vietnam.  His daughters also stated that the Veteran was 
becoming more irritable and withdrawn.  They described his 
mood as unpredictable, at times changing from conversational 
to yelling.  

In October 2003, a VA clinician noted that the Veteran was 
anxious and tense.  His ability to remember daily tasks and 
to concentrate was considerably hindered.  The Veteran would 
isolate himself.  He was intolerant of crowds or loud noises.  
He complained of anger and loss of emotional control.  His 
GAF score was 50, indicative of major impairment of his daily 
quality of life.  His condition was described as seriously 
disabling.  The clinician added that the Veteran was 
unemployed due to chronic pain.  The clinician opined that 
the Veteran's disabilities were becoming more pronounced and 
serious.  

In a medical statement in July 2004, a VA mental health 
counselor noted that the Veteran was being treated for post-
traumatic stress disorder since March 2003, and suffered from 
a very severe sleep disturbance due to recurring nightmares 
of Vietnam.  In addition, his physical health was rapidly 
deteriorating and he was experiencing problems with 
concentration and completing daily task.  His GAF was stated 
as 45, indicative of a very severe impairment to his daily 
quality of life.  The clinician opined that the Veteran was 
not capable of maintaining gainful employment. 

On examination in August 2004, the Veteran complained of 
flashbacks, nightmares, anxiety attacks, fighting in his 
sleep, and memory problems.  He endorsed suicidal ideation.  
The Veteran related difficulty understanding commands and 
directions.  The examiner noted that the Veteran worked in 
the oil field for 29 years until he became physically 
disabled.  The examiner diagnosed post-traumatic stress 
disorder and assigned a GAF score of 45.  The examiner opined 
that the Veteran was unable to establish and maintain 
effective work relationships due anger and isolation.  

VA clinical treatment notes starting in 2003, recorded 
moderate decrease in social and recreational activity, along 
with suicidal ideation, nightmares and sleeplessness.  In 
April 2005, the Veteran reported that he was unable to work 
due to post-traumatic stress disorder and chronic pain.  

On VA post-traumatic stress disorder examination in October 
2006, the Veteran complained of problems sleeping, 
irritability, inability to control his temper, nightmares, 
flashbacks, intrusive memories, flashbacks, emotional 
numbing, suspiciousness of others, hypervigilance, and social 
isolation.  He reported hearing whispers that sounded like 
Vietnamese language.  The Veteran indicated that his post-
traumatic stress disorder had worsened since 2001.  His 
medication caused him to feel him feel sedated.  He provided 
a work history of 30 years in the oil field until he became 
physically disabled.  The Veteran described his work 
relationship with his supervisor as fair, and his 
relationship with his co-workers as poor.  The examiner noted 
that the Veteran's post-traumatic stress disorder symptoms 
had a moderate to severe effect on the Veteran's total daily 
functioning.  The Veteran's post-traumatic stress disorder 
had resulted in major changes in his daily activities.  
Generally he became unmotivated, discouraged and depressed.  
The examiner assigned a GAF score of 45.  The Veteran was 
found to have difficulty establishing and maintaining 
effective work and social relationships due to isolation and 
anger.  His prognosis was guarded although it could be 
improved with ongoing psychiatric symptoms.  

In October 2006, a clinician discussed the Veteran's post-
traumatic stress disorder symptoms and noted that his 
condition was seriously disabling.  The clinician determined 
that the Veteran's physical and mental disabilities offered 
no hope of future employment.  His disabilities were found to 
be more pronounced and serious, and should be considered 
chronic and totally disabling.  The GAF score was 48, 
indicative of major impairment in the Veteran's daily quality 
of life.  

A February 2007 medical report noted daily suicidal ideation 
for about 18 years.  The Veteran also reported hearing 
voices, flashbacks, and feeling like someone was watching 
him.  His GAF score was 60.  

At the February 2009 personal hearing, the Veteran testified 
that he lived with his wife of over 33 years, and one of his 
2 daughters until approximately 2007.  He stated that at that 
time, his post-traumatic stress disorder symptomatology was 
affecting his relationship with his wife and he felt his 
behavior was endangering her safety, as he would act out 
nightmares on her and physically cause her harm.  Thus he 
moved out of the house.  The Veteran reported  that the post-
traumatic stress disorder medication made him forgetful and 
he was only able to sleep about 30 minutes to an hour at a 
time.  The Veteran testified that prior to becoming 
unemployed he worked as a supervisor of approximately 5 
employees.  He felt he could no longer work in that capacity 
due to anger outbursts and anxiety.  

Legal Analysis

The Veteran acknowledges that he has a number of nonservice-
connected disabilities, but contends that his service-
connected post-traumatic stress disorder is so severe that it 
is the main reason for his unemployability.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  38 C.F.R. § 3.340.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Service connection is currently in effect for; post-traumatic 
stress disorder, evaluated as 70 percent disabling, diabetes 
mellitus Type II with diabetic retinopathy and erectile 
dysfunction, evaluated as 20 percent disabling, and 
peripheral neuropathy of the lower right and left 
extremities, separately evaluated as 10 percent disabling 
respectively.  See 38 C.F.R. § 4.25.  The combined rating is 
80 percent, and the Veteran thus meets the rating 
requirements for being considered totally disabled for 
compensation purposes under 38 C.F.R. § 4.16(a).  However, 
the evidence also must show that his service-connected 
disabilities preclude him from obtaining or maintaining any 
gainful employment, consistent with his education and 
occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In making this determination, neither his nonservice-
connected disabilities nor advancing age may be considered.  
See 38 C.F.R. § 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

While the evidence shows that the Veteran initially became 
medically disabled due to physical disabilities in 2002, 
since that time, the Veteran's post-traumatic stress disorder 
symptomatology has worsened and prevents him from obtaining 
and maintaining gainful employment.  

During the appeal period, with the exception of a GAF score 
of 60 in February 2007, the Veteran's GAF scores have 
consistently ranged between 45 and 50.  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV) (providing 
that a GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)).  

Consistent with the GAF scores assigned, on post-traumatic 
stress disorder examination in June 2003, the examiner 
described significant acute symptoms of post-traumatic stress 
disorder.  In July 2004, a VA mental health counselor noted 
very severe impairment to his daily quality of life, and 
reported the Veteran was not capable of maintaining gainful 
employment.  On examination in August 2004, and October 2006, 
the examiners agreed that the Veteran was unable to establish 
and maintain effective work relationships due anger and 
isolation.  The Veteran's post-traumatic stress disorder 
symptoms were found to have a moderate to severe effect on 
the Veteran's total daily functioning.  In October 2006, a 
clinician discussed the Veteran's post-traumatic stress 
disorder and described the Veteran's condition as seriously 
disabling.  The clinician concluded that his physical and 
mental disabilities offered no hope of future employment and 
these were chronic and totally disabling. 

As for the effect of the Veteran's post-traumatic stress 
disorder on the Veteran's social functioning, the evidence 
shows that the Veteran is easily irritated with inability to 
control his temper.  He is increasingly isolative, suspicious 
of others and intolerant of crowds.  The Veteran reported 
that he moved away form his wife of more than 33 years due to 
post-traumatic stress disorder.  His daughters described the 
Veteran's mood as unpredictable.  

Occupationally, the Veteran testified that prior to becoming 
unemployed he worked as a supervisor of approximately 5 
employees.  The Veteran described his work relationship with 
his supervisor as fair, and his relationship with his co-
workers as poor.  He testified that he no longer felt capable 
of working in that capacity due to anger outbursts and 
anxiety.  Additionally, VA clinicians determined that the 
Veteran's ability to remember daily tasks and to concentrate 
was considerably hindered, and the Veteran has complained 
that his medication causes him to feel sedated and forgetful.  
It was noted that that due to post-traumatic stress disorder, 
the Veteran had become depressed, unmotivated, and 
discouraged.  He endorsed suicidal ideation and related 
difficulty understanding commands and directions.  

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that it 
is at least as likely as not that the Veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities, particularly 
post-traumatic stress disorder.  This finding takes into 
account the Veteran's educational and employment history.  
Thus, the evidence is such that reasonable doubt may be 
resolved in favor of the Veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Therefore a total disability 
rating is allowed pursuant to 38 C.F.R. § 3.340.


ORDER

Entitlement to an award of a total disability rating for 
compensation is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


